Citation Nr: 0108060	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected frostbite residuals.  

2.  Entitlement to service connection for arthritis, 
secondary to service-connected frostbite residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946 and from August 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for diabetes 
mellitus and arthritis secondary to service-connected 
frostbite residuals.  

The Board notes that, in July 1999, the veteran filed a claim 
for an increased rating for residuals of a left forehead 
wound.  It had recently been determined that the mark was 
cancerous.  The RO has not adjudicated this issue and it has 
not been certified for appellate review.  It is referred to 
the RO for appropriate development.  


REMAND

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, the law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the law, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, upon remand, the RO should take appropriate 
action to comply with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

It is also noted that in support of his claim for entitlement 
to service connection for diabetes mellitus secondary to 
service-connected residuals of frostbite, the veteran 
submitted a copy of a newspaper article which related that 
many veterans of World War II and the Korean Conflict had 
experienced prolonged exposure to severe cold in service.  In 
addition, many of them, years later, were developing other 
problems, including diabetes and skin cancer.  A VA 
physician, the Department's Chief Public Health and 
Environmental Hazards Officer, was quoted as having indicated 
that it had been recognized recently that frostbite residuals 
can cause long-term complications, the most common of which 
were diabetes, circulatory problems, arthritis, skin cancer 
in frostbite scars, chronic night pain, and fungal 
infections.  

However, in a July 1999 Information Letter from VA's Under 
Secretary for Health, it was acknowledged that many veterans 
who suffered from frostbite and trench foot during military 
service were now experiencing late and long-term sequelae 
from their cold injuries.  A Cold Injury Independent Study 
Program had been revised to assist VA staff members involved 
in caring for veterans, or in adjudicating their claims.  Two 
points were emphasized.  First, some of the long-term changes 
of cold injury may be indistinguishable from pathology that 
is more common in old age.  Among these are complaints of 
numbness or cold-sensitivity of the hands or feet, arthralgia 
or arthritis of the small joints of the hands or feet, and 
scaling and discoloration of the skin of the legs and feet.

Second, a veteran may have two possible causes of an 
abnormality found on examination.  If it was determined that 
one possible cause was at least as likely as another, the 
evidence would be in equipoise, and VA policy requires that 
the veteran be given the benefit of the doubt, and that the 
Department consider the service-related condition to be the 
cause.  It was also noted that some veterans had been 
confused about the issue of the relationship between diabetes 
and residuals of cold injuries as a result of a misquotation 
that had appeared in a number of news publications.  
Therefore, it was emphasized that cold injuries do not cause 
diabetes.  It was noted, however, that it was possible that 
diabetes would complicate residuals of cold injuries.  See 
Information Letter 10-99-013 (July 22, 1999).  

Secondary service connection may be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should attempt to obtain 
extracts from any Surgeon General's 
Office (SGO) records pertaining to the 
veteran as his service medical records 
were lost in a fire at a records center 
in the 1970's.  

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (including informing 
the veteran what evidence he needs to 
submit in support of his claims, and 
obtaining any relevant examinations and 
opinions).  

3.  The veteran should provide a 
statement to the RO specifying which 
joints he is alleging have arthritis due 
to the frostbite residuals.  

4.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
diabetes mellitus and arthritis.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records that are not 
already contained in the file must be 
associated with the claims folder 
(duplicate records are not necessary and 
should not be placed in the file).  

6.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

7.  The veteran should be scheduled for a 
VA examination to determine the 
relationship between the veteran's 
service-connected frostbite residuals and 
his non-service-connected diabetes 
mellitus and arthritis.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
arthritis?  Please list the affected 
joints.  

II.  Is it at least as likely as not 
that any arthritis is proximately 
due to or the result of or is being 
aggravated by the veteran's service-
connected frostbite residuals?  If 
feasible, the degree of aggravation 
should be reported.  

III.  Is it at least as likely as 
not that the veteran's diabetes is 
proximately due to or the result of 
or being aggravated by the service-
connected frostbite residuals?  If 
feasible, the degree of aggravation 
should be reported.  

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claims for entitlement 
to service connection for diabetes 
mellitus and arthritis, secondary to 
service-connected frostbite residuals.  
This should include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If any determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which should include a summary of 
additional evidence submitted and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


